                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                     AT ASHLAND

CIVIL ACTION NO. 18-58-DLB-EBA

LEWIS BUSTETTER                                                                        PLAINTIFF


v.                                 MEMORANDUM ORDER


CEVA LOGISTICS U.S., INC.                                                           DEFENDANT

                                  ** ** ** ** ** ** ** **

       This matter is before the Court on Plaintiff Lewis Bustetter’s Objections to

Magistrate Judge Atkins’s December 26, 2018 Memorandum Opinion and Order denying

Plaintiff’s Motion for Leave to Amend his Complaint.1 (Doc. # 29). The Defendant having

responded to the Objections (Doc. # 31), the matter is now ripe for the Court’s review.

For the reasons set forth herein, the Objections are sustained in part and overruled in

part. The Motion for Leave to Amend remains denied.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       This Employee Retirement Income Security Act of 1974 (“ERISA”) action

commenced on May 11, 2018 when Plaintiff Bustetter filed a Complaint alleging that

Defendant CEVA failed “to provide requested plan documents relating to employee

benefit plans under which Plaintiff was a participant.” (Doc. # 1 at 1). Specifically,

Bustetter, an employee of CEVA, requested that CEVA, the plan sponsor and

administrator, “provide him with copies of the controlling employee benefit plan


                                                            
1              The Order also denied Plaintiff’s Motion to Stay or Alternatively Amend the Scheduling
Order, and Defendant’s Motion to Stay. (Doc. # 27 at 7).
documents” for the plans he was a participant in. Id. at 2. Despite sending five letters

requesting the documents, Bustetter claims he did not receive a response. Id. at 3. Thus,

Bustetter brought suit under ERISA. Id. at 1, 4.

       Discovery appears to have proceeded in a timely manner, as required by the

Scheduling Order, and the parties filed a required status report on October 31, 2018 at

the close of discovery. (Docs. # 11 and 16). That report indicated that the parties were

nearing a settlement agreement. (Doc. # 16 at 1). However, the next court filing,

Bustetter’s Motion for Leave to Amend, indicated that the settlement negotiations had

fallen apart. (Doc. # 17 at 2). In fact, Plaintiff moved to amend his Complaint based on

a position the CEVA took during settlement negotiations on November 14, 2018 and

confirmed on November 19, 2018. Id. at 2-4, 6.

       Bustetter alleges that CEVA breached its fiduciary duty during settlement

negotiations. Id. at 2-3. Specifically, Bustetter asserts that the material terms of the

settlement negotiations had been agreed to, but then CEVA switched gears. Id. at 2-3.

He claims CEVA demanded as part of a settlement that Bustetter release his claims

against the CEVA Welfare Benefit Plan and the CEVA 401(k) Plan—neither of which are

parties to the present action. Id. at 2-3, 5. Bustetter alleges that this demand was self-

dealing, which is prohibited under ERISA, and, therefore, CEVA breached its fiduciary

duty to him. Id. at 3.

       Mr. Bustetter filed the at-issue Motion in an attempt to add this new breach-of-

fiduciary-duty claim to the pending action. Id. at 4. After the Motion was fully briefed,

(Docs. # 20 and 24), Judge Atkins took the matter under submission. On December 26,

2018, Judge Atkins denied the Motion. (Doc. # 27). Plaintiff Bustetter filed Objections to



                                            2
 
the Order (Doc. # 29) and CEVA filed a Response in opposition to his Objections. (Doc.

# 31).

II.      ANALYSIS

         A.    Standard of Review

         Pursuant to 28 U.S.C. § 636(b)(1)(A) “a judge may designate a magistrate judge

to hear and determine any pretrial matter pending before the court” with some limitations.

A motion for leave to file an amended complaint is a non-dispositive, pretrial matter for

the purposes of this rule. See Lester v. Wow Car Co., Ltd., 601 F. App’x 399, 400 (6th

Cir. 2015) (indicating that a motion for leave to file an amended complaint was referred

to a magistrate judge and objections were lodged under 28 U.S.C. § 636(b)(1)(A) and

Fed. R. Civ. P. 72(a)). Within fourteen days of being served with the Order, any party

may file specific objections. Fed. R. Civ. P. 72(a). “Vague, general or conclusory

objections” are equivalent to “a complete failure to object.” Cole v. Yukins, 7 F. App’x

354, 356 (6th Cir. 2001). Further, “an ‘objection’ that does nothing more than state a

disagreement with a magistrate’s suggested resolution, or simply summarizes what has

been presented before, is not an ‘objection’ as that term is used in this context.” United

States v. Vanover, No. 2:10-cr-14, 2017 WL 1356328, at *1 (E.D. Ky. Apr. 11, 2017)

(quoting VanDiver v. Martin, 304 F. Supp. 2d 934, 938 (E.D. Mich. 2004)) (internal

quotations omitted).

         If the magistrate judge’s decision is found to be clearly erroneous or contrary to

law, the district judge may reconsider the matter. 28 U.S.C. § 636(b)(1)(A). Specifically,

factual findings are reviewed under the clearly-erroneous standard, while legal

conclusions are reviewed under “the more lenient ‘contrary to law’ standard.’” Gandee v.



                                              3
 
Glaser, 785 F.Supp. 684, 686 (S.D. Ohio 1992). Under the contrary-to-law standard, the

court will undertake independent and plenary review of the legal conclusions in the at-

issue Order and will overturn any legal conclusions which “contradict or ignore applicable

precepts of law, as found in the Constitution, statutes, or case precedent.” Id. (quoting

Adolph Coors Co. v. Wallace, 570 F.Supp 202, 205 (N.D. Cal. 1983)).

      B.     Magistrate Judge Atkins’s Order

      Magistrate Judge Atkins denied Plaintiff’s Motion for Leave to Amend his

Complaint on four grounds. (Doc. # 27). First, Judge Atkins found that there was not

good cause for the amendment and subsequent modification of the case schedule. Id. at

3. Second, Judge Atkins found that the amendment at this point in the litigation would be

prejudicial to the defendant. Id. at 4. Third, Judge Atkins determined that Bustetter’s

failure to act before the deadline set in the Scheduling Order was not due to excusable

neglect. Id. at 5. Finally, the Magistrate Judge found that the amendment would be futile

because no settlement agreement had been reached by the parties. Id.

      C.     Objections

      Bustetter specifically objected to each of Magistrate Judge Atkins’s four findings—

all of which are legal conclusions. (Doc. # 29). The Court will address each legal finding

and related objection in turn and will, as required, reverse legal conclusions that are

contrary to law. See Gandee, 785 F.Supp. at 686.

             1.     Motion for Leave to Amend Standard

      When a party moves for leave to amend pleadings, the Federal Rules of Civil

Procedure generally require that it be granted freely “when justice so requires.” Fed. R.

Civ. P. 15(a)(3). There are limits, however, to this “liberal amendment policy.” Morse v.



                                            4
 
McWhorter, 290 F.3d 795, 800 (6th Cir. 2002). For example, “[d]enial may be appropriate

. . . where there is ‘undue delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously allowed, undue prejudice

to the opposing party by virtue of allowance of the amendment, futility of the amendment,

etc.”’ Id. (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). A stricter standard is

applied if granting leave to amend also requires that the case schedule be modified. Fed.

R. Civ. P. 16(b)(4). In such a situation, leave may only be granted “for good cause.” Id.

Additionally, “a movant seeking to file an untimely motion must also demonstrate

excusable neglect.”2 Century Indem. Co. v. Begley Co., 323 F.R.D. 237, 241 (E.D. Ky.

2018) (citing Fed. R. Civ. P. 6(b)(1)(B)). In adjudicating such a motion for leave to amend

a complaint filed after the amendment deadline, the Court first looks to whether good

cause exists, then whether the delay was excusable, and finally to whether other factors

require the Court to deny the motion. See id. at 240-42.

               2.      Good Cause

       Two factors are considered when a Court determines whether good cause exists

for amending a complaint—(1) whether the original deadline could have been met with

due diligence and (2) whether the nonmoving party will be prejudiced. Ross v. Am. Red



                                                            
2              There is some question as to whether Rule 6 of the Federal Rules of Civil Procedure also
applies when a motion for leave to amend a complaint is sought after the deadline set in the
scheduling order. “Although courts have not consistently applied Rule 6 when parties file motions
after case schedule deadlines, no Sixth Circuit case has ever held that Rule 6(b) does not apply.”
Century Indem. Co., 323 F.R.D. at 240 (citing First Tech. Capital, Inc. v. BancTec, Inc., No. 5:15-
cv-138, 2017 WL 2735516, at *4, n. 7 (E.D. Ky. June 26, 2017)). “[W]hether rule 6’s ‘excusable
neglect’ standard or Rule 16’s ‘good cause’ standard applies when a party filed a motion after the
scheduling order deadline—and which standard requires a higher showing—is a source of
ambiguity.” Id. Thus, out of an abundance of caution, this Court will consider the Motion under
the standards of both Rule 16 and Rule 6, as Magistrate Judge Atkins did in his Order. (Doc. #
27 at 3).

                                                  5
 
Cross, 567 F. App’x 296, 306 (6th Cir. 2014) (citing Leary v. Daeschner, 349 F.3d 888,

906 (6th Cir. 2003)).

                        a.   Due Diligence

       Plaintiffs may show good cause by demonstrating “that despite their diligence they

could not have met the original deadline” set in the scheduling order. Leary, 349 F.3d at

907. The Sixth Circuit has often considered what a plaintiff knew at the time of the

deadline in determining whether the original deadline could have been met. See, e.g.,

Carrizo (Utica) LLC v. City of Girard, 661 F. App’x 364, 368 (6th Cir. 2016) (upholding

denial of leave to amend when the plaintiff knew the facts underlying the amendment prior

to the deadline); Ross, 567 F. App’x at 306 (“A plaintiff does not establish ‘good cause’ to

modify a case schedule to extend the deadline to amend the pleadings where she was

aware of the facts underlying the proposed amendment to her pleading but failed, without

explanation, to move to amend the complaint before the deadline.”); Shane v. Bunzl

Distrib. USA, Inc., 275 F. App’x 535, 536-37 (6th Cir. 2008) (affirming the district court’s

denial of leave to amend when the plaintiff “had knowledge of all of these facts long before

the pleading deadline”).

       Here, the alleged event giving rise to Plaintiff’s proposed Amended Complaint did

not occur until after the deadline for amendments set in the Scheduling Order. (Docs. #

11 and 17 at 6). Specifically, the Scheduling Order required any amendments to be filed

by October 15, 2018, (Doc. # 11), while Plaintiff indicates that the alleged ERISA violation

took place during settlement negotiations on November 14, 2018 and was confirmed on

November 19, 2018. (Doc. # 17 at 6). Given the timing of the settlement discussions, no

matter how diligent Plaintiff was, he could not have possibly met the original amendment



                                             6
 
deadline. Thus, the Court finds that the first element of the good-cause analysis weighs

in favor of finding good cause for amendment.

                    b.     Prejudice

       “To deny a motion to amend, a court must find ‘at least some significant showing

of prejudice to the opponent.”’ Duggins, 195 F.3d at 834 (quoting Moore v. City of

Paducah, 790 F.2d 557, 562 (6th Cir. 1986)). The Sixth Circuit has specifically held that

allowing amendments to a complaint after the close of discovery imposes prejudice on

the non-moving party. See Pittman v. Experian Info. Sols., Inc., 901 F.3d 619, 641 (6th

Cir. 2018) (collecting cases). “Where discovery is completed, the burden imposed on the

defendant by allowing an amendment is greater, since the defendant likely will have

begun trial preparation based on the issues aired in the discovery process.” Holland v.

Met. Life Ins. Co., 869 F.2d 149, at *2 (6th Cir. 1989) (per curium) (unpublished table

decision).

       In this case, discovery closed on October 31, 2018. (Doc. # 11). As the Motion to

Amend was filed on November 20, 2018 (Doc. # 17), the Court must find that CEVA would

suffer some prejudice if the Complaint was amended. The Court also finds, however, that

any prejudice to CEVA would be limited.         First, the reasoning that a defendant is

prejudiced by post-discovery amendments because of trial preparation is not applicable

here. Dispositive motions had not yet been submitted and no trial date had been set at

the time of the filing of the Motion to Amend. (Docs. # 11 and 17). In fact, the parties

were in the middle of settlement discussions when the Plaintiff determined that an

Amended Complaint was necessary. (Doc. # 17 at 3). Additionally, any discovery on the

proposed claim would be limited. Plaintiff’s proposed claim arose out of, and is based



                                           7
 
upon, one of CEVA’s demands during settlement negotiations on November 14, 2018.

Id. at 6. Thus, discovery would likely be very limited to merely the statements made

during settlement discussions on November 14, 2018 and the communication in which

CEVA confirmed the demand on November 19, 2018. Id. Accordingly, the Court finds

that any prejudice to CEVA would be very limited; there is not a “significant showing of

prejudice to the opponent.” Moore, 790 F.2d at 562. This finding also weighs in favor of

finding good cause for an amendment.

       For these reasons, the Court finds that good cause for amendment exists and

allowing an amendment would not be unduly prejudicial to CEVA.                  Accordingly,

Bustetter’s first two objections are sustained.

              3.     Excusable Delay

       As the deadline for moving for an amended complaint has passed, (Doc. # 11), the

Court may only allow such filing if it also finds that “the party failed to act because of

excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B). “Excusable neglect is a ‘somewhat elastic

concept’ that is ‘at bottom an equitable one, taking account of all relevant circumstances.’”

Century Indem. Co., 323 F.R.D. at 241 (Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd.

P’ship, 507 U.S. 380, 395 (1993)). Five factors are considered in determining whether

there is excusable neglect: “(1) the danger of prejudice to the nonmoving party; (2) the

length of the delay and its impact on judicial proceedings, (3) the reason for the delay, (4)

whether the delay was within the reasonable control of the moving party, and (5) whether

the late-filing party acted in good faith.” Nafziger v. NcDermott Int’l, Inc., 467 F.3d 514,

522 (6th Cir. 2006). The first, third, and fourth factors have already been considered in

the good-cause analysis, and the Court finds that those findings weigh in favor of a finding



                                             8
 
of excusable neglect. Further, the length of delay caused is as limited as possible, given

the circumstances; Plaintiff filed his Motion one day after receiving confirmation of the at-

issue demand made by CEVA. (Doc. # 17). Additionally, there is no indication that

Bustetter acted in bad faith when filing this post-deadline Motion. Accordingly, the Court

finds that Bustetter “failed to act because of excusable neglect.”         Fed. R. Civ. P.

6(b)(1)(B). Thus, Bustetter’s third objection is sustained. Nonetheless, as set forth infra,

leave to amend will still be denied.

              4.     Futility

       Even if good cause and excusable delay are both shown, a motion for leave to

amend may still be denied if the amendment is futile, among other things. Thiokol Corp.

v. Dep’t of Treasury, State of Mich., Revenue Div., 987 F.2d 376, 382-83 (6th Cir. 1993).

In other words, the motion to amend may be denied if the amendment, in this case a new

claim, would not survive a motion to dismiss. Id.; see also Campbell v. BNSF Ry. Co.,

600 F.3d 667, 677 (6th Cir. 2010). The motion-to-dismiss standard requires the Court to

consider whether the facts alleged, accepted as true, state a plausible claim for which

relief can be granted. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). If a claim is not facially plausible, it will not survive

a motion to dismiss. Id.

       Accordingly, the Court must accept as true the allegation that after an agreement

on material terms had been reached during settlement negotiations, the Defendant

declared its refusal to settle unless the Plaintiff released “his claims and rights under the

CEVA Welfare Benefit Plan and the CEVA 401(k) Plan.” (Doc. # 17 at 2-3). The Court’s

analysis must also accept that such a release of claims could have financially benefited



                                             9
 
CEVA in the future. (Doc. # 17-1 at 5-6). Bustetter claims that this demand by CEVA, a

plan fiduciary, was prohibited self-dealing under ERISA. Id. The at-issue portion of

ERISA prohibits a plan fiduciary, like CEVA, from “receive[ing] any consideration for his

own personal account from any party dealing with such plan in connection with a

transaction involving the assets of a plan.” 29 U.S.C. § 1106(b)(3). In other words, this

provision, known as the anti-kickback provision, prevents a plan fiduciary from receiving

a benefit “in connection with a transaction involving plan assets.” Nat. Sec. Sys., Inc. v.

Iola, 700 F.3d 65, 80 (3rd Cir. 2012).

       Even viewing the facts in the proposed amended complaint in the light most

favorable to Bustetter as required, McMillan v. Olive Garden Holdings, LLC, No. 5:18-cv-

189-DCR, 2018 WL 2326614, at *1 (E.D. Ky. May 22, 2018), he has failed to state a claim

under ERISA upon which relief may be granted. A plain reading of ERISA suggests that

the plan fiduciary must have received something in order for the at-issue portion of ERISA

to have been breached. 29 U.S.C. § 1106(b)(3). Here, the facts do not indicate that

CEVA has received anything as a result of its alleged self-dealing. While CEVA may

have put forth a demand which, if accepted, may have led to CEVA receiving a benefit in

violation of ERISA, Bustetter did not accede to the demand. Thus, CEVA did not and,

ultimately will not, receive any type of benefit as a result of its demand; accordingly, even

accepting all pled allegations as true, ERISA was not violated. Iqbal, 556 U.S. at 678.

As the facts alleged do not state a plausible claim for relief, the proposed claim could be

dismissed under Fed. R. Civ. P. 12(b)(6) and, thus, is futile. Accordingly, Plaintiff’s fourth

objection is overruled, and the Motion for Leave to Amend remains denied.




                                             10
 
III.   CONCLUSION

       Accordingly, IT IS HEREBY ORDERED as follows:

       (1)     Bustetter’s Objections to the Magistrate Judge’s Order denying his Motion

for Leave to Amend his Complaint are SUSTAINED IN PART and OVERRULED IN PART

as set forth herein;

       (2)     The ultimate conclusions of the Magistrate Judge’s Order denying

Bustetter’s Motion for Leave to Amend his Complaint, Bustetter’s Motion to Stay, and

CEVA’s Motion to Stay are AFFIRMED; and

       (3)     The parties shall file dispositive motions within sixty (60) days of the

entry of this Order. Briefing of dispositive motions will proceed as set forth in Civil Local

Rule 7.1(c).

       This 25th day of April, 2019.




K:\DATA\ORDERS\Ashland Civil\2018\18-58 Order re Mtn to Leave Objections.docx

 




                                               11
 
